On November 20, 1996, it was therefore ordered, adjudged and decreed, and this does order, adjudge and decree that due to and because of the defendant’s continuing and chronic abuse of alcoholic beverages, and it appearing proper therefore, it is ordered that the said defendant be and is committed to the custody of the Montana Department of Corrections and Human Services for a period of ten (10) years with five (5) years of said sentence (Driving While Under the Influence, a Felony) suspended upon the terms, provisions and conditions set forth in the November 20,1996judgment.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
*15DATED this 4th day of March, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Russell Lynn Lockyer for representing himself in this matter.